Interim Decision #18529

Marrer or Oxtvera
Application for Permission to Change Schools
He ‘A-18825700
Decided by District Director August 6, 1965"

A Nonimmigrant stnient who has completed an intensive English course at an
‘Approved fustitution of learning and now wishes to enroll at a commercial
college, which is also an approved ingtitution of learning, for a secretarial
course is granted permission to change institutions since she has a, definite
educational objective; the transferee institution has determined that she is
‘qualified to carry 2 full course ‘of study; and applicant has estavisnea tune
she has sufficient fonds to maintain herself while in the United States.

The applicant, a native and citizen of Peru, born February 6, 1039,
in Lima, arrived in the United States at Los Angeles, California, on
~- April 93, 1964. She was admitted as a visitor for three months —
under soation 101(9.)(15)(R) of the Immigration and Nationality
. Act and, thereafter, granted extensions of stay to January 22, 1965.
‘While in lawful status as o temporary visitor she was accepted for
_ a full-time course of study in English at the University of Miami,
an institution appruved Ly this Service for attondanco by nonimmi-.
grant students. ‘Thereupon, she applied for a change of nonimmi-
grant status from that of a temporary visitor to that of a nonimmi-
grant student under section 101(a) (15) (F) of the Immigration and.
Nationality Act. She was found eligible for the change of status
and her application was granted. on September 1, 1964. In conjunc-
tion with the approval of that application she was granted an ex-
tension of her temporary stay in her newly acquired status until
August 2, 1965. 7
She has completed the intensive English coursé and now wishes to
enroll at the Charron-Williams Commercial College for a secretarial
course. Forms I-20A and 1-539, properly endorsed by the Charron-
Williams Commercial College, have been submitted. The applicant
has established that she is receiving $300’ per month from her
futher. Qke has a definite educational objective and the schon! has
determined that she is qualified to carry a full course of study.

409
Interim Decision #1529 WI

‘Yhe applicant is a bona fide student carrylug w full cuusse uf
study at an institution approved for the attendance of foreign stu-
dents. She has established thet she has sufficient funds to maintain
herself while in tha Tinited States. Therefore, it is concluded that
her application for a change of schools and extension of temporary
stay should be approved. 7

ORDER: It is ordered that the application for change of schools
be approved and an extension of her temporary slay as a student
‘Ba authorized to August 2; 1966. 7 :

410
